GAYLA R. MAY CSR, RPR
                              27th Judicial District Court
                                     P. O. Box 747
                                   Belton, TX 76513
                                    (254) 933-5270



                                      August 17, 2015


Mr. Jeffrey D. Kyle, Clerk
Third District of Texas
Court of Appeals
P. O. Box 12547
Capitol Station
Austin, TX 78711

       Re: Trial Court No. 68919; State of Texas Vs. Tremaine Saunders;
           27th District Court, Bell County, TX; Case No. 03-15-00273-CR

Dear Mr. Kyle:

In reference to the above-captioned cause, the filing date for the Reporter's Record was
last Friday, August 14. I am waiting on one reporter's record -- the jury trial -- and she
notified me on Friday that she could not have it to me until this date: Monday, August
17. I replied to her it HAD TO BE today so I am waiting for her email with the PDF
record. I hope to have the complete record filed this evening.

Thank you for your continued assistance.

                                                      Sincerely,



                                                      Gayla R. May, CSR, RPR


cc: Mr. Bob Odom
    Mrs. Erika Copeland